Citation Nr: 0821575	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  07-37 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
chronic depressed schizoaffective disorder. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1975 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased rating for his service-
connected chronic depressed schizoaffective disorder.  A 
review of the record reveals that there may be outstanding VA 
clinical records not associated with the claims file.  VA's 
examiner notes the presence and review of Computerized 
Patient Record System (CPRS) records for this veteran.  
However, in the present medical history section of the same 
report, the examiner indicated that there is no CPRS 
information in the computer files.   As the extent of 
possible outpatient clinical treatment is unclear, an effort 
must be made to ensure that all VA medical records are 
affiliated with the claims file prior to appellate review. 

The record also demonstrates that private treatment records 
are not associated with the claims file, nor have there been 
any apparent efforts made to retrieve them as of yet.  The VA 
exam references contemporaneous private treatment by Dr. O, a 
psychiatrist in Fajardo.  All appropriate measures to obtain 
the veteran's private treatment records must be undertaken.

The 2006 VA exam also notes that the veteran receives 
disability benefits from the Social Security Administration 
(SSA), records of which are not included in the claims file.  
As this evidence likely addresses the ability of the veteran 
to attend to his daily activities, it is directly relevant to 
the claim on appeal.  Thus, VA has a duty to acquire a copy 
of the decision granting SSA disability benefits and the 
supporting medical documents on which the decision was based.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  The veteran's SSA 
medical records must be requested.

The veteran's last VA medical exam occurred in December 2006.  
Based upon the lapse in time from that exam and the lack of 
concurrent treatment records, the actual severity of the 
veteran's service-connected disability is unclear.  He must 
be afforded a contemporaneous and thorough VA examination.   
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see also, 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).   

As a final matter, a review of the record reveals that 
adequate notice under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2007) and relevant case law has not been 
provided.  Corrective notice must be sent.   

Accordingly, the case is REMANDED for the following action:

1. Notify the veteran that to 
substantiate his claim, he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his 
schizoaffective disorder and the effect 
that worsening has on his employability 
and daily life.  Examples of the types 
of medical and lay evidence that the 
veteran may submit should also be 
included.  The letter should indicate 
that a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 0% to as much 
as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
It should also provide at least general 
notice with respect to the requirements 
of 38 C.F.R. § 4.130, for a rating 
higher than the 50 percent currently 
assigned.

2.  Obtain all outstanding VA outpatient 
clinical records for this veteran, from 
May 2005 forward. 

3.  Obtain the appropriate releases from 
the veteran to obtain private treatment 
records from Dr. O, a psychiatrist in 
Fajardo, referenced in the December 2006 
VA exam.  Any attempts to obtain these 
records which are ultimately 
unsuccessful must be documented in the 
claims folder.

4.  Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in 
conjunction with the veteran's 
successful claim for SSA benefits.  Any 
attempts to obtain these records which 
are ultimately unsuccessful must be 
documented in the claims folder. 

5.  Upon receipt of the above requested 
records, schedule the veteran for a VA 
mental disorders examination to 
determine the current severity of his 
service-connected schizoaffective 
disorder.  The claims file must be 
reviewed in conjunction with the 
examination.  All testing deemed 
necessary, to include consideration of a 
social and industrial field survey, must 
be conducted and the results reported in 
detail.  

6.  Thereafter, readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
The veteran need take no further action unless otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



